Per Curiam,
The court below non-suited the plaintiffs. They were tenants in common of the James Wilson tract, and brought this action to recover damages for cutting timber thereon. If the plaintiffs’ crisp history of the case were all there is in it we would have no hesitation in reversing this judgment. But there are some things omitted from that history which naturally change its aspect. The evidence develops the fact that both of these plaintiffs were cutting timber on this tract. It appears that George A. Ramsey, one of the plaintiffs, cut and sold about 149,000 feet of logs about 1880, and that Simon Brown, the other plaintiff, cut and sold over half a million feet in 1881 and 1882. It further appears that the defendant, Robert Brown, was in some way concerned with Simon in cutting this timber, and may have been interested therein. The fact remains that Simon Brown cut this timber and delivered it to the defendant. He joins with his other tenant in common in this suit against the defendant, Robert Brown, to recover for this very timber. Under such circumstances, we are unable to see any error in the action of the learned Judge below in entering a non-suit.
Judgment affirmed.